This office action is in response to Applicants’ amendments/remarks received August 27, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3, 7-9 are canceled.  Claims 1-2, 4-6, 10-12 are under consideration.

Priority:  This application is a CON of PCT/JP2017/044806, filed December 14, 2017, which claims priority to foreign application JP 2016-243198, filed December 15, 2016.  A copy of the foreign priority document has been received in the instant application on August 5, 2019, and is not in the English language.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 then recites wherein the gene encoding an amino acid sequence having a sequence identity of 95% or more to the amino acid sequence of SEQ ID NO: 33 retains the function of the gene comprising the nucleotide sequence of SEQ ID NO: 3, which is a reduction in methanol utilization as a result of inactivation.  It is not clear how the amino acid sequence of SEQ ID NO: 33 retains the function of a gene, which is sequence of nucleic acid molecules.  Usually, the polypeptide sequence or protein has the function.  Further clarification or correction is requested.
Claim 6 is dependent on claim 1 and recites wherein the host cell is obtained by transforming a parent cell with a vector.  However, claim 1 already recites the host cell is obtained by transforming a parent cell with a first vector.  Therefore, it is unclear if “a parent cell with a vector” recited in claim 6 is referring to a different parent cell or to the same parent cell in claim 1.  Further clarification is requested.
Claims 2, 4-5, 10-12 are included in this rejection because they are dependent on claim 1 and fail to cure its defects.

Reply:  In view of Applicants’ amendments, the claims are rejected under 35 U.S.C. 112(b) for the reasons noted above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (EP 2669375; cited as WO 2012102171 on IDS 06.14.19, previously cited) in view of Jeffries (2006 Current Opinion in Biotechnology 17:  320-326; previously cited), and evidenced by Charoenrat et al. (2015 Biotechnology and Bioprocess Engineering 20:  315-323; IDS 06.14.19, previously cited) and UniProtKB F2R0E4 (2011 UniProtKB F2R0E4 Pichia pastoris magnesium-activated aldehyde dehydrogenase ALD6-1; previously cited).
Nishi et al. disclose engineering yeast to have improved capacity to produce a target protein through high level expression of a factor that activates a promoter for transcription and expression of a gene encoding a target protein, wherein the factor is a “MPP1” protein, where the yeast is Pichia (at least paragraphs 0014, 0016-0017, p. 49-50 claims 1-11).  Nishi et al. disclose the high-level expression of the transcription factor gene is achieved by introducing the gene into the yeast host cell by an expression vector (at least paragraphs 0061, 0062).  Nishi et al. disclose the engineered or transformed yeasts are cultured with the use of any medium containing a nutrient source that can be utilized by the methanol-assimilating yeast, mixing carbon sources 
At the time of the invention, it was known Pichia pastoris can secrete heterologous protein efficiently and grow to a high density in culture media making P. pastoris an attractive host for heterologous gene expression (Charoenrat et al. p. 315).  Although P. pastoris produces recombinant proteins when methanol is used as a carbon source, toxicity from methanol limits its growth and is an adverse consequence (p. 315).
Jeffries discloses engineering yeast to utilize other sources of carbon, including xylose, which is the second most abundant carbohydrate in nature (p. 320).  Jeffries discloses the biochemical route for carbon sources, including glucose, glycerol, xylose (Figure 1).  Jeffries discloses that deletion of the gene encoding acetaldehyde dehydrogenase (ALD6) produced a yeast strain having a 40% higher fermentation rate (at least p. 324).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a Pichia (i.e. Komagataella) yeast host cell having reduced ability to utilize methanol, comprising an inactivated ALD6 gene (instant SEQ ID NO: 33/34) and high-level expression of the MPP1 transcription factor (instant SEQ ID NO: 30), wherein the Pichia yeast host cell also comprises a vector comprising a gene encoding a target protein (instant claims 1-2, 4-6, 10-12).  The motivation to do so is given by 
Regarding instant claim 1, SEQ ID NO: 33/34 are the sequences of magnesium-activated aldehyde dehydrogenase (ALD6-1) (see UniProtKB F2R0E4).
Regarding instant claim 6, Nishi et al. disclose the high-level expression of the transcription factor gene is achieved by introducing the gene into the yeast host cell by an expression vector (at least paragraphs 0061, 0062, 0063); therefore, it would have been obvious that the inactivation of the ALD6 gene is achieved by a vector.  It is further noted that Nishi et al. disclose the sequences of MPP1, which has 100% sequence identity with instant SEQ ID NO: 30 (at least paragraphs 0016, 0025-0027).

Regarding instant claim 4, Nishi et al. disclose the number of expression cassettes per chromosome is not particularly limited (paragraph 0075).  Therefore, it would have been obvious to arrive at a second expression vector comprising a nucleotide sequence having a region homologous to the inactivated gene, wherein the region has 95% or more sequence identity to a corresponding region in the inactivated gene, and wherein the nucleotide sequence is incorporated into the chromosome of the host cell through homologous recombination.
Regarding instant claims 10-12, Nishi et al. disclose a method for producing a heterologous protein comprising culturing the engineered Pichia yeast to express said heterologous protein and isolating said heterologous protein (p. 10).  Regarding instant claim 12, Nishi et al. disclose carbon sources, including at least glucose (paragraph 0055).
Regarding instant claim 5, it would be obvious that the engineered Pichia yeast has reduced ability utilize methanol because it has been engineered to utilize other sources of carbon.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that the proposed combination of Jeffries with Nishi and Charoenrat introduces a complicated set of additional steps to overcome a problem that is already solved in Nishi.  One of ordinary skill in the art would not bioengineer yeast to additionally diminish or deactivate a gene (the opposite of what Nishi teaches) to improve yeast fermenting ability (taught by Jeffries) in the hopes of producing a target protein at greater levels (taught by Nishi), especially when the provided references do not provide a link between these two things.  Specifically, there is no link taught or suggested between protein production and xylose fermentation in the cited references.
Applicants’ remarks are not persuasive.  
Regarding Applicants’ remarks that one of ordinary skill would not bioengineer yeast to additionally diminish or deactivate a gene (the opposite of what Nishi et al. teach), the remarks are not persuasive.  Nishi et al. actually disclose that the ability to utilize methanol may be lost due to artificial modification or mutation (paragraph 0051).  Therefore, Nishi et al. also reasonably disclose mutation or inactivation of a gene in the Pichia yeast.  Therefore, it would have been obvious to engineer the Pichia yeast, as noted in the 103 rejection above, to have reduced ability to utilize methanol by inactivating the ALD6 gene, and thereby utilizing other sources of carbon.
Regarding Applicants’ remarks that there is no link taught or suggested between protein production and xylose fermentation in the cited references, the remarks are not persuasive.  In this instance, it is known that yeast or microorganisms in general need a carbon source to produce proteins.  Nishi et al. disclose the engineered or transformed yeasts are cultured with the 
Applicants assert that the suggested ‘link’ that the Examiner alleges is that: (a) the yeast of Nishi can use various food sources, (b) Charoenrat teaches that methanol would be toxic, and (c) Jeffries teaches to deactivate an ALD6 gene (inherently decreasing toxicity in the presence of methanol).  The problem with this is that Nishi teaches that suitable protein synthesis can result from simply choosing a different food source, and without the extra work involved with the Examiner’s proposed modification.
Applicants’ remarks are not persuasive.  As noted above, Nishi et al. disclose the ability to utilize methanol may be lost due to artificial modification or mutation (paragraph 0051).  Therefore, Nishi et al. also reasonably disclose modification or mutation of the Pichia yeast, where modification or mutation would reasonably include inactivation of gene, to utilize a different carbon source.  Additionally, given that xylose is the second most abundant carbohydrate in nature (Jeffries p. 320), one of ordinary skill would have further motivation to utilize xylose as a nutrient source.
Applicants assert that as previously mentioned, the claimed host cell would not be obvious because the interaction between deactivating the claimed gene and a resultant upregulation of protein synthesis had not been recognized in the prior art.
Applicants’ remarks are not persuasive.  In this instance, the cited art references are applied as 103 references, which reasonably disclose the advantage of expressing the “MPP1” protein (i.e. instant SEQ ID NO: 30) of Nishi et al. and utilizing xylose as a nutrient source (i.e. 
Applicants assert that in fact, the Experiments disclosed in the specification showcase the fault in the Examiner’s proposed combination.  The Experiments show that improved cell growth does not improve protein production to an appreciable degree (such as with an improved fermentation capacity yielding faster yeast growth, as taught by Jeffries: see Jeffries, p. 322, right col, last para.; p. 323, right col., fourth para.; and throughout).  For example, Table 1 of the specification as-published compares concentration (mg/L) of the produced protein with the OD600 (which relates to concentration of yeast in situ).  Examples 1 and 5 show that 164.1 mg/L of protein was produced at an OD600 measurement of 7.0.  On the contrary, Comparative Example 1 shows 23.8 mg/L of protein produced at an OD600 of 36.5.  That’s 5 times greater OD600 measurement with nearly 7 times less protein produced.  Thus, the claimed invention relates to the ‘link’ between: downregulation of the claimed gene (including the claimed sequence) results in unexpectedly good protein production.  This simple ‘link’ is absent from the proposed combination of prior art, because the prior art did not envision this solution.
Applicants’ remarks are not persuasive.  Applicants’ remarks regarding the transformed yeast 1 (control) and transformed yeasts 6-7 of Table 1 are not a proper comparison.
  If anything, the data in table 1 actually supports the 103 rejection.  In table 1, transformed yeast 2 comprises deactivated SEQ ID NO: 34, which is the inactivated ALD6 taught in Jeffries, where it is disclosed the amount of protein produced is 39.1 mg/L, which is greater than the amount 23.5 mg/L produced by control yeast 1.  In table 1, transformed yeast 7 comprises expressing PpMPP1, which is the “MPP1” protein taught in Nishi et al., where it is 
The 103 rejection argues Nishi et al. disclose engineering yeast cells to have improved capacity to produce a target protein through high level expression of a MPP1 transcription factor.  As noted above, Nishi et al. disclose modification or mutation of the Pichia yeast to not utilize methanol.  Jeffries discloses engineering yeast to utilize other sources of carbon.  It is disclosed deletion of the ALD6 gene produces a yeast strain having a high fermentation rate (Jeffries).
Therefore, given the advantage of expressing the “MPP1” protein of Nishi et al. and inactivating ALD6 as disclosed in Jeffries (and demonstrated and acknowledged by Applicants’ Table 1; see transformed yeast 7 and 2, respectively), one of ordinary skill would have reasonable motivation to inactivate the ALD gene in the Pichia yeast cell comprising the MPP1 transcription factor gene of Nishi et al. because it was known methanol can lead to toxicity and affect growth of yeast and there was interest in engineering yeast to utilize other carbon sources, besides methanol.  One of ordinary skill would have a reasonable expectation of success because Nishi et al. disclose high level overexpression of the MPP1 transcription factor increases a target protein in Pichia yeast and yeast carbon utilization pathways were known.
Therefore, Applicant’ unexpectedly good protein production would have been expected by following the teachings of the prior art.  In this instance, the prior art individually recognize the advantage of expressing the “MPP1” protein (Nishi et al.) and inactivating ALD6 (Jeffries); therefore, one of ordinary skill would have reasonable motivation to combine their teachings and arrive at Applicants’ asserted unexpectedly good protein production.
Applicants assert in view of the above, the flaws in the prior art references were not recognized at the time of filing.  These flaws are exhibited by the Examples in the originally-
Applicants’ remarks are not persuasive for the reasons already noted above.
	Applicants assert that moreover, a person of skill in the art likely would have chosen a different modification even if he or she had recognized the problem (because Nishi teaches various food sources and other engineering routes that may be used to increase protein expression).  In this case, the proposed modification includes many extra process steps and an amount of extra work and greater expense for no apparent reason.
	Applicants’ remarks are not persuasive.  In this instance, and as already noted above, Nishi et al. disclose the ability to utilize methanol may be lost due to artificial modification or mutation (paragraph 0051).  Therefore, Nishi et al. also reasonably disclose modification or mutation of the Pichia yeast, where modification or mutation would reasonably include inactivation of gene, to utilize a different carbon source.  Therefore, given that xylose is the second most abundant carbohydrate in nature (Jeffries p. 320), one of ordinary skill would have further motivation to utilize xylose as a nutrient source.
	Therefore, Applicants’ remarks that many extra process steps and an amount of extra work and greater expense for no apparent reason would be included in the proposed modification of the 103 rejection are not persuasive.
	Regarding Applicants’ remarks that Jeffries references Sonderegger et al., where “fermentation” means “xylose fermentation rate” or “xylose consumption rate”, which is 
Therefore, one of ordinary skill would have reasonable motivation to inactivate the ALD6 gene in the Pichia yeast cell comprising the MPP1 transcription factor gene of Nishi et al. because it was known methanol can lead to toxicity and affect growth of yeast and there was interest in engineering yeast to utilize other carbon sources, besides methanol.  One of ordinary skill would have a reasonable expectation of success because Nishi et al. disclose high level overexpression of the MPP1 transcription factor increases a target protein in Pichia yeast and yeast carbon utilization pathways were known.
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656